Case 1:18-cv-00174-LO-TCB Document 139 Filed 09/04/19 Page 1 of 4 PageID# 1705



                         UNITED STATES DISTRICT COURT
                                         for the
                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                                  )
 WENGUI GUO
                                                  )
 a/k/a Miles Kwok,
                                                  )      CASE NO. 1:18-CV-00174-LO-TCB
                                                  )
                                 Plaintiff,
                                                  )
                   - against -                    )
                                                  )
 YELIANG XIA,                                     )
                                                  )
                                 Defendant.       )


      OBJECTION TO “AMICUS CURIAE” FILING BY DEFENDANT’S COUNSEL


                COMES NOW, Plaintiff Wengui Guo (“Wengui”) by counsel in objection to

 Ning Ye’s purported amicus curiae brief submitted on behalf of Defendant Yeliang Xia.


                Defendant’s attorney’s submission styled an “Amicus Curiae” [sic.] (Doc. 138)

 should be disregarded by the Court because it is patently improper. Ning Ye was explicitly

 prohibited from drafting “any future filings in this case” by the Order of Hon. Theresa Carroll

 Buchanan dated May 24, 2019 (Doc. 89), and Ning Ye’s “amicus” brief in contravention of that

 Order is a mostly unintelligible diatribe proposing that the outcome of the trial would have been

 different had Ning Ye been allowed to conduct it – a question not currently at issue. As such, the

 Court should disregard Doc. 138 and strike it from the record.


                Ning Ye was admitted to this Court pro hac vice upon the certification of

 Defendant’s “local counsel” Harry Dennis III, Esq. (Doc. 54). Thereafter, Ning Ye propounded

 a series of objectionable and unintelligible filings and arguments that led the Court to Order that

 he “no longer participate in this case.” (Doc. 89.)       Despite the Court’s restriction of his
Case 1:18-cv-00174-LO-TCB Document 139 Filed 09/04/19 Page 2 of 4 PageID# 1706



 involvement, Ning Ye remained in the case in an advisory role to Mr. Dennis. At trial, Ning Ye

 (who sat at Defendant’s table) was reprimanded by the Court repeatedly for his conduct, which

 included communicating with Defendant during his cross-examination by Wengui’s counsel and

 speaking with Defendant while he was in the witness box during a sidebar conducted by the

 Court. Following the trial, Ning Ye submitted a hand written “Letter of Resignation” (Doc.

 123), unsigned by Defendant or Mr. Dennis. Notably, the second page of that letter is another

 handwritten Document styled “Friend of the Court.”         Presumably, Ning Ye “resigned” as

 Defendant's counsel as a pretense for attempting to make yet another inappropriate filing.


                Ning Ye acknowledges in his most recent filing that because there is no Federal

 Rule of Civil Procedure governing motions for leave to submit an amicus brief, Courts have been

 guided by Federal Rule of Appellate Procedure 29 when determining whether to exercise

 discretion and grant leave to submit such a brief. Ning Ye then conspicuously flouts Federal

 Rule of Appellate Procedure 29 by the submission of his brief.


                Preliminarily, Ning Ye failed to move for leave to submit his brief, even after

 Wengui’s counsel explicitly objected to such filing by e-mail dated August 26, 2019. Fed. R.

 App. Pr. 29(3). Additionally, Ning Ye failed to serve Wengui’s counsel with his submission, or

 include any statement as to why such a brief is desirable and why the matters asserted are

 relevant to the case. Fed. R. App. Pr. 29(3)(B). Further, Ning Ye’s brief was nearly double the

 allowable length. Fed. R. App. Pr. 29(4); Fed. R. App. Pr. 32(a)(7)(A). Also, Ning Ye failed to

 include the required statement pursuant to Fed. R. App. Pr. 29(4)(E). Finally, Ning Ye’s brief is

 untimely, as it was filed more than seven days after the principal brief in favor of Defendant was

 filed. Fed. R. App. Pr. 29(6).




                                                 2
Case 1:18-cv-00174-LO-TCB Document 139 Filed 09/04/19 Page 3 of 4 PageID# 1707



                Notwithstanding the fact that Ning Ye was explicitly prohibited from filing

 anything further in this case, and the fact that his filing is woefully deficient even by his own

 cited standards, his brief is valueless because it articulates no comprehensible position relevant to

 the post-trial motion practice at issue. Indeed, the brief is wrought with unsupported conclusory

 assertions, contains many defamatory statements about Wengui, and evidences a profound

 misunderstanding of the relevant facts, law, and procedural history of this case. As such, it is

 respectfully submitted that Doc. 138 be disregarded by the Court and stricken from the record in

 this action.


 Dated:    Washington, DC
           September 4, 2019
                                                   ZEICHNER ELLMAN & KRAUSE LLP

                                               By: /s/ J. David Morrissy_______
                                                    J. David Morrissy, Esq.
                                                    VA Bar No. 93113
                                                    400 7th Street NW
                                                    Suite 506
                                                    Washington, DC 20004
                                                    dmorrissy@zeklaw.com
                                                    Telephone: (202) 783-0316
                                                    Fax: (212) 753-0396
                                                    Counsel for Plaintiff
Case 1:18-cv-00174-LO-TCB Document 139 Filed 09/04/19 Page 4 of 4 PageID# 1708



                                 CERTIFICATE OF SERVICE

                I hereby certify that I have this 4 day of September 2019, caused an accurate copy

 of the foregoing Objection to Defendant’s Counsel’s “Amicus Curiae” Filing to be filed with the

 Clerk of Court using the CM/ECF system, which will then send a notification of such filing to all

 counsel of record, including:

 Henry Dennis, III, Esq.
 VA Bar Number 40888
 Dennis Stewart & Krischer, PLLC 2007
 15th Street, North Suite 201
 Arlington, VA 22201


                                                  /s/ J. David Morrissy_______
                                                  J. David Morrissy, Esq.
                                                  VA Bar No. 93113
                                                  Zeichner Ellman & Krause LLP
                                                  400 7th Street NW
                                                  Suite 506
                                                  Washington, DC 20004
                                                  dmorrissy@zeklaw.com
                                                  Telephone: (202) 424-2244
                                                  Fax: (212) 753-0396
                                                  Counsel for Plaintiff
